DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Janice Logan on 30 August 2021.

The application has been amended as follows: 

Claims 12-14 have been cancelled.
In claim 18 the entire text of claim 18 has been deleted, and the following text has been inserted in its place.
--18) The glass composition according to claim 1, wherein the composition comprises, based on wt% of a mother glass composition, 71.0% of SiO2, 1.3% of Al2O3, 9.8% of CaO, 3.8% of MgO, 13.9% of Na2O, 0.15% of K2O, and 0.2% of SO3, the mother glass composition excluding a colorant in the glass composition.--

Allowable Subject Matter
Claims 1, 3, 6, 8-11, and 15-18 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a glass composition having the composition as recited in the instant claims, specifically the combination of components in the recite weight percentages where the glass requires a colorant in the amount of  0.5 to 1 wt% based on 100 wt% of the glass composition. The colorant comprises Fe2O3, Cr2O3, and TiO2 and/or CoO where the amounts of the Cr2O3, TiO2 and/or CoO are based on 100 parts by weight of the Fe2O3 component. The 2O3 in the amount of 0.5-0.69 wt% based on 100 wt% of the glass composition.
The closest prior art is deemed to be US 6,849,566 B2 by Shelestak et al. Shelestak et al. disclose a similar composition but does not teach that the glass composition requires the combination of the colorants Fe2O3, Cr-2O3, and TiO2 and/or CoO in the claimed amounts where the amount of colorant and Fe2O3 is based on 100wt% of the glass composition and the amounts of the colorant components Cr2O3, TiO2, and CoO are based on 100 parts of Fe2O3. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
3 September 2021